Case: 13-13525    Date Filed: 08/29/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-13525
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 3:11-cr-00301-MMH-TEM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

PATRICK BLACKWOOD,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (August 29, 2014)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Maurice C. Grant, II, appointed counsel for Patrick Blackwood in this direct

criminal appeal, has filed a renewed motion to withdraw from further
              Case: 13-13525     Date Filed: 08/29/2014   Page: 2 of 2


representation of the appellant, supported by a brief filed pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Blackwood’s conviction and sentence are AFFIRMED.




                                          2